Exhibit 10.4

 

AMENDED AND RESTATED

SECURITY AGREEMENT

 

THIS AGREEMENT is made as of the 28th day of March, 2005, by each of the
undersigned (collectively, the “Pledgors”), whose address is c/o First Advantage
Corporation, One Progress Plaza, Suite 2400, St. Petersburg, Florida 33702, and
BANK OF AMERICA, N.A. (the “Bank”), whose address is 9000 Southside Blvd.,
Building 100, Jacksonville, Florida 32256.

 

Recitals

 

First Advantage Corporation, doing business in Florida as First Advantage
Holding, Inc. (the “Borrower”) and the Bank have executed a Loan Agreement (as
amended or restated from time to time, the “Loan Agreement”) dated July 31,
2003. The Borrower, pursuant to the Loan Agreement, has executed and delivered a
Renewal Promissory Note (as amended, extended or renewed from time to time, the
“Note”), dated March 24, 2005, in the original principal amount of
$45,000,000.00 in favor of the Bank. The Pledgors have agreed to secure certain
obligations in accordance with the terms hereof.

 

Now therefore, for good and valuable consideration, the parties agree as
follows:

 

1. Defined Terms. Capitalized terms not otherwise defined that are defined in
the UCC shall have the meaning set forth therein. In addition to any other terms
defined elsewhere in this Agreement, the following terms shall have the
following meanings:

 

“Accounts” shall mean all accounts as that term is defined in the UCC and all
rights of each Pledgor now existing and hereafter acquired to payment for goods
sold or leased or for services rendered that are not evidenced by an Instrument
or Chattel Paper, whether or not earned by performance, together with (i) all
security interests or other security held by or granted to any Pledgor to secure
such rights to payment, (ii) all other rights related thereto (including rights
of stoppage in transit) and (iii) all rights in any of such sold or leased goods
that are returned or repossessed.

 

“Chattel Paper” shall mean all chattel paper as that term is defined in the UCC
and any document or documents that evidence both a monetary obligation and a
security interest in, or a lease or consignment of, specific goods (except,
however, that when a transaction is evidenced both by a security agreement or a
lease and by an Instrument or series of Instruments, the group of documents
taken together constitute Chattel Paper).

 

“Collateral” shall mean all of the following assets (whether now owned or
existing or hereafter acquired or arising): (a) all of each Pledgor’s Accounts,
together with all Chattel Paper, Contract Rights, Deposit Accounts, Documents,
General Intangibles and Instruments related to each Pledgor’s Accounts; (b) all
of each Pledgor’s books and records (in whatever form or medium), customer
lists, credit files, computer files, programs, printouts, source codes, software
and other computer materials and records related to the Pledgor’s Accounts; and
(c) all Proceeds (including, without limitation, all proceeds as that term is
defined in the UCC), insurance proceeds, unearned premiums, tax

 



--------------------------------------------------------------------------------

refunds, rents, profits and products related to each Pledgor’s Accounts. The
Collateral shall exclude, however, any intellectual property that is expressly
prohibited by its terms from being pledged as security or that terminates upon
being pledged (but only to the extent of and until the termination of such
prohibition or until such property is no longer subject to termination).

 

“Contract Rights” shall mean any right to payment under a contract not yet
earned by performance and not evidenced by an Instrument or Chattel Paper.

 

“Documents” shall mean all documents as that term is defined in the UCC, related
to the Collateral, together with any other document that in the regular course
of business or financing is treated as adequately evidencing that the person or
entity in possession of it is entitled to receive, hold and dispose of such
document and the goods it covers.

 

“General Intangibles” shall mean all general intangibles as that term is defined
in the UCC and all payment intangibles and all intangible personal property of
every kind and nature other than Accounts (including, without limitation, all
Contract Rights, other rights to receive payments of money).

 

“Instruments” shall mean all negotiable instruments (as that term is defined in
the UCC), and any replacements therefore and other writings that evidence rights
to the payment of money (whether absolute or contingent) and that are not
themselves security agreements or leases and are of a type that in the ordinary
course of business are transferred by delivery with any necessary endorsement or
assignment (including, without limitation, all checks, drafts, notes, bonds,
debentures, government securities, certificates of deposit, letters of credit,
preferred and common stocks, options and warrants).

 

“Proceeds” shall mean all proceeds (as that term is defined in the UCC) and any
and all amounts or items of property received when any Collateral or proceeds
thereof are sold, exchanged, collected or otherwise disposed of, both cash and
non-cash, including proceeds of insurance, indemnity, warranty or guarantee paid
or payable on or in connection with any Collateral.

 

“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

2. Security Interest. Each Pledgor hereby gives the Bank a continuing and
unconditional security interest (the “Security Interest”) in the Collateral.

 

3. Obligations Secured. The Security Interest secures payment when due of all
Secured Obligations (as defined herein) to the Bank. As used in this Agreement,
the term “Secured Obligations” means: (a) all principal, interest, costs,
expenses and other amounts now or hereafter due under the Note (including,
without limitation, all principal amounts advanced thereunder before, on or
after the date hereof); (b) all amounts owed by any Pledgor under any Guaranty
(as defined in the Loan Agreement), executed by any Pledgor in favor of the
Bank; and

 

2



--------------------------------------------------------------------------------

(c) all other amounts now or hereafter payable by the Borrower under any of the
Loan Documents (as such term is defined in the Loan Agreement).

 

4. Warranties of Pledgors. The Pledgors warrant and so long as this Agreement
continues in force shall be deemed continuously to warrant that:

 

(a) The Pledgors are the owners of the Collateral free of all security interests
or other encumbrances except for the Security Interest and except for Permitted
Liens (as defined in the Loan Agreement).

 

(b) The Pledgors are authorized to enter into the Security Agreement.

 

(c) The Collateral is used or bought for use primarily in business or
professional operations.

 

(d) The Collateral is or will be located at each Pledgor’s address set forth on
Exhibit “A” hereto.

 

(e) The chief executive office of each Pledgor is at the address set forth on
Exhibit “A” hereto.

 

(f) The exact legal name of each Pledgor is set forth in the introductory
paragraph hereof, and the jurisdiction of organization or incorporation of each
Pledgor is set forth in the introductory paragraph hereof.

 

5. Covenants of Pledgors. So long as this Agreement has not been terminated as
provided hereafter, the Pledgors: (a) will defend the Collateral against the
claims of all other persons; (b) will keep the Collateral free from all security
interests or other encumbrances, except for the Security Interest and except for
Permitted Liens (as defined in the Loan Agreement); (c) except as permitted by
the Loan Agreement, will not assign, deliver, sell, transfer, lease or otherwise
dispose of any of the Collateral or any interest therein without the prior
written consent of the Bank; (d) will keep in accordance with generally accepted
accounting principles consistently applied, accurate and complete records with
respect to such Collateral, and upon the Bank’s request will mark any of such
records and all or any other Collateral to give notice of the Security Interest
and will permit the Bank or its agents to inspect the Collateral and to audit
and make abstracts of such records or any Pledgor’s books, ledgers, reports,
correspondence and other records (subject to the limitations set forth in the
Loan Agreement); (e) upon demand, will deliver to the Bank any Documents and any
Chattel Paper representing or relating to the Collateral or any part thereof or
any other documents representing or relating to any dispositions of the
Collateral and Proceeds thereof and any and all other schedules, documents and
statements that the Bank may from time to time request; (f) will keep the
Collateral at the addresses set forth above until the Bank is notified in
writing of any change in its location, and no Pledgor will change the location
of the Pledgor’s chief executive office without prior written notice given to
the Bank; (g) will notify the Bank promptly in writing of any change in any
Pledgor’s address, name, trade names or identity from that specified above or of
any change in the location of the

 

3



--------------------------------------------------------------------------------

Collateral; (h) will not change its legal name or reincorporate or reorganize
itself under the laws of any other jurisdiction; (i) will permit the Bank or its
agents to inspect the Collateral (subject to any limitations set forth in the
Loan Agreement); (j) will not use the Collateral in violation of any provisions
of this Agreement, any applicable statute, regulation or ordinance or any policy
of insurance insuring the Collateral; (k) will execute and deliver to the Bank
such financing statements and other documents requested by the Bank, and take
such other action and provide such further assurances as the Bank may deem
advisable to evidence, perfect or enforce the Security Interest created by this
Agreement; and (l) will pay all taxes, assessments and other charges of every
nature that may be levied or assessed against the Collateral (unless the same
are being contested in good faith).

 

6. Verification. Subject to the limitations set forth in the Loan Agreement, the
Bank may verify any Collateral in any manner and through any medium that the
Bank may deem appropriate, and the Pledgors shall furnish such assistance as the
Bank may reasonably require in connection therewith.

 

7. Default.

 

(a) Each of the following shall constitute an “Event of Default” hereunder: (i)
the occurrence of an Event of Default under the Loan Agreement; (ii) failure by
any Pledgor to perform any material obligations under this Agreement or under
any other agreement for borrowed money between any Pledgor and the Bank or by
any Pledgor in favor of the Bank, time being of the essence (subject, however,
to any applicable notice and cure periods); (iii) failure by any Pledgor to
perform any material obligations under any Guaranty (as defined in the Loan
Agreement), executed by any Pledgor in favor of the Bank; (iv) the commencement
of any bankruptcy or insolvency proceedings by or against the Borrower or any
Pledgor; (v) material falsity in any certificate, statement, representation,
warranty or audit at any time furnished by or on behalf of the Pledgor or any
endorser or guarantor or any other party liable for payment of all or part of
the Secured Obligations, pursuant to or in connection with this Agreement,
including warranties in this Agreement and including any omission to disclose
any substantial contingent or liquidated liabilities or any material adverse
change in facts disclosed by any certificate, statement, representation,
warranty or audit furnished to the Bank; or (vi) any attachment or levy against
the Collateral or any other occurrence that inhibits the Bank’s free access to
the Collateral.

 

(b) Upon the occurrence of an Event of Default, the Bank may exercise such
remedies and rights as are available hereunder, under the Loan Agreement, the
Guaranties (as defined in the Loan Agreement) or otherwise (including without
limitation, acceleration of the Secured Obligations or any part thereof). This
paragraph is not intended to affect or impair any rights of the Bank with
respect to any Secured Obligations that may now or hereafter be payable on
demand.

 

(c) Upon the occurrence of any Event of Default, the Bank’s rights with respect
to the Collateral shall be those of a secured party under the UCC and any other

 

4



--------------------------------------------------------------------------------

applicable law in effect from time to time. The Bank shall also have any
additional rights granted herein and in any other agreement now or hereafter in
effect between each Pledgor and the Bank. If requested by the Bank after the
occurrence of an Event of Default, the Pledgors will assemble all Documents,
Instruments, Chattel Paper and any other records relating to the Collateral and
make it available to the Bank at a place to be designated by the Bank.

 

(d) The Pledgors agree that any notice by the Bank of the sale or disposition of
the Collateral or any other intended action hereunder, whether required by the
UCC or otherwise, shall constitute reasonable notice to the Pledgors if the
notice is mailed by regular or certified mail, postage prepaid, at least five
days before the action to each Pledgor’s address as specified in this Agreement
or to any other address that any Pledgor has specified in writing to the Bank as
the address to which notices shall be given to such Pledgor.

 

(e) The Pledgors shall pay all costs and expenses incurred by the Bank in
enforcing this Agreement, realizing upon any Collateral and collecting any
Secured Obligations (including attorneys’ fees) whether suit is brought or not
and whether incurred in connection with collection, trial, appeal or otherwise
and, to the extent of each Pledgor’s liability for repayment of any of the
Secured Obligations, shall be liable for any deficiencies in the event the
Proceeds of disposition of the Collateral do not satisfy the Secured Obligations
in full. Nothing contained herein shall be deemed to require the Bank to proceed
against the Collateral or any part thereof before or as a condition to the
pursuit of any of its other rights and remedies with respect to the Secured
Obligations.

 

8. Miscellaneous.

 

(a) Each Pledgor authorizes the Bank to file financing statements and
continuation statements and amendments thereto with respect to the Collateral
without authentication by any Pledgor to the extent permitted by law. The Bank
agrees to use reasonable efforts to provide the Pledgors with copies of any such
filings prior to filing. Each Pledgor agrees not to file any financing
statement, amendment or termination statement with respect to the Collateral
prior to the payment and satisfaction in full of all Secured Obligations. Upon
payment in full of all Secured Obligations, the Bank shall promptly file
appropriate documents releasing all filings hereunder.

 

(b) Each Pledgor hereby irrevocably consents to any act by the Bank or its
agents in entering upon any premises for the purposes of either (i) inspecting
the Collateral or (ii) taking possession of the Collateral after any Event of
Default in any commercially reasonable manner. From and after the occurrence of
an Event of Default, each Pledgor hereby waives its right to assert against the
Bank or its agents any claim based upon trespass or any similar cause of action
for entering upon any premises where the Collateral may be located.

 

5



--------------------------------------------------------------------------------

(c) Each Pledgor authorizes the Bank to collect and apply against the Secured
Obligations any refund of insurance premiums or any insurance proceeds payable
on account of the loss or damage to the Collateral and appoints the Bank as the
Pledgor’s attorney-in-fact to endorse any check or draft representing such
proceeds or refund.

 

(d) Upon any Pledgor’s failure to perform any of its duties hereunder, the Bank
may, but it shall not be obligated to, perform any of the duties and the
Pledgors shall forthwith upon demand reimburse the Bank for any expenses
incurred by the Bank in so doing.

 

(e) No delay or omission by the Bank in exercising any right hereunder or with
respect to any Secured Obligations shall operate as a waiver of that or any
other right, and no single or partial exercise of any right shall preclude the
Bank from any other or further exercise of the right or the exercise of any
other right or remedy. The Bank may cure any Event of Default by the Pledgors in
any reasonable manner without waiving the Event of Default so cured and without
waiving any other prior or subsequent Event of Default by the Pledgors. All
rights and remedies of the Bank under this Agreement and under the UCC shall be
deemed cumulative.

 

(f) The Bank shall exercise reasonable care in the custody and preservation of
the Collateral to the extent required by law and it shall be deemed to have
exercised reasonable care if it takes such action for that purpose as the
Pledgors shall reasonably request in writing. However, no omission to comply
with any requests by the Pledgors, or any of them, shall of itself be deemed a
failure to exercise reasonable care. The Bank shall have no obligation to take
and the Pledgors shall have the sole responsibility for taking any steps to
preserve rights against all prior parties to any Instrument or Chattel Paper in
the Bank’s possession as Collateral or as Proceeds of the Collateral. The
Pledgors waive notice of dishonor and protest of any Instrument constituting
Collateral at any time held by the Bank on which any Pledgor is in any way
liable and waive notice of any other action taken by the Bank.

 

(g) From and after the occurrence of any Event of Default, the Bank may notify
any Account Debtor of the Security Interest and may also direct such Account
Debtor to make all payments on the Collateral to the Bank. All payments on and
other Proceeds from the Collateral received by the Bank directly or from any
Pledgor shall be applied to the Secured Obligations in such order and manner and
at such time as the Bank shall in its sole discretion determine. Unless the Bank
notifies the Pledgors in writing that it dispenses with one or more of the
following requirements, any payments on or other Proceeds of the Collateral
received by any Pledgor before or after notification to any Account Debtor shall
be held by each Pledgor in trust for the Bank in the same medium in which
received, shall not be commingled with any assets of the Pledgors and shall be
turned over to the Bank not later than the next business day following the day
of their receipt. From and after the occurrence of an Event of Default, the
Pledgors shall also promptly notify the Bank of the return to or repossession by
any Pledgor of goods underlying any Collateral. For purposes hereof, an “Account
Debtor” shall mean any

 

6



--------------------------------------------------------------------------------

person or entity who is obligated to pay any Pledgor any amounts under any of
the Collateral.

 

(h) The Pledgors authorize the Bank without affecting any Pledgor’s obligations
hereunder from time to time (i) to take from any party and hold collateral
(other than the Collateral) for the payment of the Secured Obligations or any
part thereof, and to exchange, enforce or release such collateral or any part
thereof, (ii) to accept and hold the endorsement or guaranty of payment of the
Secured Obligations or any part thereof and to release or substitute any such
endorser or guarantor or any party who has given any security interest in any
collateral as security for the payment of the Secured Obligations or any part
thereof or any party in any way obligated to pay the Secured Obligations or any
part thereof; and (iii) upon the occurrence of any Event of Default to direct
the manner of the disposition of the Collateral and any other collateral and the
enforcement of any endorsements or guaranties relating to the Secured
Obligations or any part thereof as the Bank in its sole discretion may
determine.

 

(i) The Bank may demand, collect and sue for all Proceeds (either in any
Pledgor’s name or the Bank’s name at the Bank’s option), with the right to
enforce, compromise, settle or discharge any Proceeds. Each Pledgor irrevocably
appoints the Bank as the Pledgor’s attorney-in-fact to endorse the Pledgor’s
name on all checks, commercial paper and other Instruments pertaining to the
Proceeds before or after the occurrence of an Event of Default.

 

(j) The rights and benefits of the Bank under this Agreement shall, if the Bank
agrees, inure to any party acquiring an interest in the Secured Obligations or
any part thereof.

 

(k) The terms “Bank” and “Pledgor” as used in this Agreement include the heirs,
personal representatives and successors or assigns of those parties.

 

(l) If more than one Pledgor executes this Agreement, the term “Pledgor”
includes each of the Pledgors as well as all of them, and their obligations
under this Agreement shall be joint and several.

 

(m) This Agreement may not be modified or amended nor shall any provision of it
be waived except in writing signed by the Pledgors and by an authorized officer
of the Bank.

 

(n) This Agreement shall be construed under the UCC in effect in Florida and any
other applicable laws in effect from time to time.

 

(o) This Agreement is a continuing agreement that shall remain in force until
the last to occur of: (i) the payment in full of all Secured Obligations if such
payment of the Secured Obligations has become final and is not subject to being
refunded as a preference or fraudulent transfer under the Bankruptcy Code or
other applicable law;

 

7



--------------------------------------------------------------------------------

(ii) the termination of all agreements or obligations (whether or not
conditional) of the Bank to extend credit to the Borrower; and (iii) the
termination of the Loan Agreement.

 

(p) When inspecting the Collateral, the Bank will comply with all applicable
privacy laws and with the provisions of any confidentiality agreements between
the Pledgors and the Bank

 

(q) This Security Agreement amends and restates one or more security agreement
executed by one or more of the Pledgors prior to the date hereof, securing all
or part of the Obligations (as defined herein).

 

9. Arbitration. Each Pledgor and the Bank agree to the following arbitration
provisions:

 

(a) These arbitration provisions govern the resolution of any controversies or
claims between any Pledgor and the Bank, whether arising in contract, tort or by
statute, including but not limited to controversies or claims (collectively, a
“Claim”) that arise out of or relate to: (i) this Security Agreement (including
any renewals, restatements, extensions or modifications hereof); or (ii) any
document related to this Security Agreement.

 

(b) At the request of any Pledgor or the Bank, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9, U.
S. Code) (the “Act”). The Act will apply even though this Security Agreement
provides that it is governed by the law of a specified state. Arbitration
proceedings will be determined in accordance with the Act, the rules and
procedures for the arbitration of financial services disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control. The arbitration shall be
administered by JAMS and conducted in any United States state where real or
tangible personal property collateral for this credit is located or if there is
no such collateral, in Hillsborough County, Florida. All Claims shall be
determined by one arbitrator. However, if Claims exceed $1,000,000, upon the
request of any party, the Claims shall be decided by three arbitrators. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator or
arbitrators, as the case may be, shall be issued within 30 days of the close of
the hearing. However, the arbitrator or arbitrators, as the case may be, upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional 60 days. The arbitrator or arbitrators, as the case may be, shall
provide a concise written statement of reasons for the award. The arbitration
award may be submitted to any court having jurisdiction to be confirmed and
enforced.

 

(c) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit.

 

8



--------------------------------------------------------------------------------

Any dispute concerning this arbitration provision or whether a Claim is
arbitrable shall be determined by the arbitrator(s). The arbitrator(s) shall
have the power to award legal fees pursuant to the terms of this Security
Agreement.

 

(d) These arbitration provisions do not limit the right of any Pledgor or the
Bank to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or nonjudicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

(e) By agreeing to binding arbitration, each Pledgor and the Bank irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
any Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for each party’s executing
this Security Agreement. No provision in this Security Agreement or in any
document related hereto regarding submission to jurisdiction or venue in any
court is intended or shall be construed to be in derogation of the provisions of
this Security Agreement or in any such other document for arbitration of any
controversy or claim.

 

10. NOTICE OF FINAL AGREEMENT. THIS WRITTEN SECURITY AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

11. WAIVER. IF AN EVENT OF DEFAULT SHOULD OCCUR, EACH PLEDGOR WAIVES ANY RIGHT
THE PLEDGOR MAY HAVE TO NOTICE AND A HEARING BEFORE THE BANK TAKES POSSESSION OF
THE COLLATERAL BY SELF-HELP, REPLEVIN, ATTACHMENT, SETOFF OR OTHERWISE.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

9



--------------------------------------------------------------------------------

 

EXECUTED and delivered as of the day and year first above written.

 

BANK OF AMERICA, N.A.

By:

 

/s/ Cameron Cordozo

    Its:

 

Vice President

AMERICAN DRIVING RECORDS, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

BACKTRACK REPORTS, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

CIC ENTERPRISES, LLC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

COMPUNET CREDIT SERVICES, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

COREFACTS, LLC

By:

 

/s/ John Lamson

    Its:

 

Vice President

 

10



--------------------------------------------------------------------------------

FIRST ADVANTAGE BACKGROUND SERVICES CORP.

By:

 

/s/ Ken J. Chin

    Its:

 

Vice President

FIRST ADVANTAGE OCCUPATIONAL HEALTH SERVICES CORP.

By:

 

/s/ John Lamson

    Its:

 

Vice President

FIRST ADVANTAGE CANADA, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

FIRST ADVANTAGE ENTERPRISE

SCREENING CORPORATION

By:

 

/s/ John Lamson

    Its:

 

Vice President

FIRST ADVANTAGE PUBLIC RECORDS, LLC

By:

 

/s/ John Lamson

    Its:

 

Vice President

MULTIFAMILY COMMUNITY INSURANCE AGENCY, INC.

By:

 

/s/ Ken J. Chin

    Its:

 

Secretary

 

11



--------------------------------------------------------------------------------

NATIONAL BACKGROUND DATA, LLC

By:

 

/s/ John Lamson

    Its:

 

Vice President

NATIONAL DATA REGISTRY, LLC

By:

 

/s/ John Lamson

    Its:

 

Vice President

OMEGA INSURANCE SERVICES, INC.

By:

 

Richard J. Taffet

    Its:

   

PROUDFOOT REPORTS, INC.

By:

 

/s/ Ken J. Chin

    Its:

 

Vice President

QUANTITATIVE RISK SOLUTIONS LLC

By:

 

/s/ John Lamson

    Its:

 

Vice President

REALEUM, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

 

12



--------------------------------------------------------------------------------

SAFERENT, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

US SEARCH.COM, INC.

By:

 

/s/ John Lamson

    Its:

 

Vice President

 

13



--------------------------------------------------------------------------------

 

EXHIBIT “A”

Addresses

 

One Progress Plaza, Suite 1400

St. Petersburg, Florida 33702

 

14